Name: Council Decision (CFSP) 2015/599 of 15 April 2015 appointing the European Union Special Representative for the Middle East Peace Process (MEPP)
 Type: Decision
 Subject Matter: international affairs;  international security;  EU institutions and European civil service;  Asia and Oceania
 Date Published: 2015-04-16

 16.4.2015 EN Official Journal of the European Union L 99/29 COUNCIL DECISION (CFSP) 2015/599 of 15 April 2015 appointing the European Union Special Representative for the Middle East Peace Process (MEPP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The resolution of the Israeli/Palestinian conflict is a strategic priority for the Union and the Union must remain actively engaged until it is solved on the basis of the two-State solution. (2) A European Union Special Representative (EUSR) for the Middle East Peace Process (MEPP) should be appointed for a period of 12 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative Mr Fernando GENTILINI is hereby appointed as the European Union Special Representative (EUSR) for the Middle East Peace Process (MEPP) until 30 April 2016. The Council may decide that the mandate of the EUSR be terminated earlier, on the basis of an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the Union's policy objectives regarding the MEPP. 2. The overall objective is a comprehensive peace that should be achieved on the basis of a two-State solution, with Israel and a democratic, contiguous, viable, peaceful and sovereign Palestinian State living side by side within secure and recognised borders enjoying normal relations with their neighbours in accordance with the relevant United Nations (UN) Security Council Resolutions, the Madrid principles, including land for peace, the Roadmap, the agreements previously reached by the parties, and the Arab Peace Initiative. In light of the different strands of the Israeli-Arab relations, the regional dimension constitutes an essential element for a comprehensive peace. 3. In achieving this objective, policy priorities are the preservation of the two-State solution and relaunching and supporting the peace process. Clear parameters defining the basis for negotiations are key elements for a successful outcome and the Union has set out its position with regard to such parameters in the Council conclusions of December 2009, December 2010 and July 2014, which it will continue to actively promote. 4. The Union is committed to working with the parties and with partners in the international community, including through participating in the Middle East Quartet (the Quartet) and actively pursuing appropriate international initiatives to create a new dynamic for the negotiations. Article 3 Mandate 1. In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) provide an active and efficient Union contribution to actions and initiatives leading to a final settlement of the Israeli/Palestinian conflict based on the two-State solution and in line with the Union parameters; (b) facilitate and maintain close contacts with all the parties to the peace process, relevant political actors, other countries of the region, members of the Quartet and other relevant countries, as well as the UN and other relevant international organisations, like the League of Arab States, in order to work with them in strengthening the peace process; (c) work as appropriate to promote and contribute to a possible new framework of negotiations in consultation with all the key stakeholders and the Union Member States; (d) actively support and contribute to peace negotiations between the parties, including by putting forward proposals on behalf of the Union in the context of those negotiations; (e) ensure continued presence of the Union in relevant international forums; (f) contribute to crisis management and prevention, including with regard to Gaza; (g) contribute, where requested, to the implementation of international agreements reached between the parties and engage with them diplomatically in the event of non-compliance with the terms of those agreements; (h) contribute to political efforts to bring about a fundamental change leading to a sustainable solution for the Gaza Strip which is an integral part of a future Palestinian State and should be addressed in the negotiations; (i) pay particular attention to factors affecting the regional dimension of the peace process, to the engagement with Arab partners and to the implementation of the Arab Peace Initiative; (j) engage constructively with signatories to agreements within the framework of the peace process in order to promote compliance with the basic norms of democracy, including respect for international humanitarian law, human rights and the rule of law; (k) make proposals for Union intervention in the peace process and on the best way of pursuing Union initiatives and ongoing peace process related Union efforts, such as the Union's contribution to Palestinian reforms and including the political aspects of relevant Union development projects; (l) engage the parties in refraining from unilateral actions threatening the viability of the two-State solution; (m) report, as Envoy to the Quartet, on progress and evolution in the negotiations and contribute to the preparation of Quartet Envoys meetings on the basis of Union positions and through coordination with other Quartet members; (n) contribute to the implementation of the Union's human rights policy in cooperation with the EUSR for Human Rights, including the Union Guidelines on human rights, in particular the Union Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and Union policy regarding UN Security Council Resolution 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (o) contribute to a better understanding of the role of the Union among opinion leaders in the region. 2. The EUSR shall support the work of the HR, while maintaining an overview of all MEPP related activities of the Union in the region. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and the relevant departments thereof. 4. The EUSR shall work in close coordination with the Union Representative Office in Jerusalem, the Union delegation in Tel Aviv, as well as with all other relevant Union delegations in the region. 5. The EUSR shall be primarily based in the region while ensuring a regular presence at the EEAS headquarters. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period until 30 April 2016 shall be EUR 1 980 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, the institutions of the Union and the EEAS may propose the secondment of staff to the EUSR. The salary of such seconded personnel shall be covered by the Member State concerned, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the EUSR's mission and the members of the EUSR's staff shall be agreed with the host countries, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSR's team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (1). Article 9 Access to information and logistical support 1. The Member States, the EEAS, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations in the region and/or the Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, providing for mission-specific physical, organisational and procedural security measures governing the management of the secure movement of personnel to, and within, the mission area and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance, as required by the conditions in the mission area; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting The EUSR shall regularly provide the HR and the EEAS with oral and written reports. The EUSR will report regularly to PSC in addition to the minimum requirements for reporting and objective setting as set out in the Guidelines on appointments, mandate and financing of Union Special Representatives. The EUSR shall also report to Council working parties as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission. The EUSR shall provide regular briefings to Member States' missions and the Union delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations, Heads of CSDP Missions and Member States' Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR, in close coordination with the Head of Union delegation in Tel Aviv and the Union Representative Office in Jerusalem, shall provide the Heads of the European Union Police Mission in the Palestinian Territory (EUPOL COPPS) and of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) with local political guidance. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report by the end of September 2015 and a comprehensive mandate implementation report by the end of January 2016. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 April 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).